Exhibit 10.1

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (the “Agreement”) is dated of March 23, 2020 and
is by and among LM Funding America, Inc., a Delaware corporation (the
“Company”), and the purchaser(s) identified on the signature pages hereto (each
a “Buyer” and collectively, the “Buyers”).

RECITALS

 

WHEREAS, concurrently with or following the execution of this Agreement, the
Company, Hanfor (Cayman) Limited, a Cayman Island exempted company (“Hanfor”)
and BZ Industrial Limited, a British Virgin Islands business company (“BZ”),
have entered into a Share Exchange Agreement (as the same may be amended from
time to time, the “Exchange Agreement”), providing for, among other things, a
business combination pursuant to which the Company will acquire all of the share
capital of Hanfor from BZ in exchange for newly issued shares of the Company
(the “Acquisition,” and together with the other transactions contemplated by the
Exchange Agreement, the “Transactions”);

 

WHEREAS, as a condition to its willingness to enter into the Exchange Agreement,
it is required that the Company execute and deliver this Agreement; and

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933
Act”), and Rule 506 of Regulation D promulgated thereunder, the Company desires
to offer, issue and sell to the Buyers (the “Offering”), and the Buyers,
severally and not jointly, desire to purchase from the Company, shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock” or the
“Shares”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which is hereby acknowledged, the Company and each of
the Buyers agree as follows:

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

 

1.

PURCHASE AND SALE.

 

(a)Purchase and Sale. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Buyer, and
each Buyer shall, severally and not jointly, purchase from the Company, the
number of Shares set forth on such Buyer’s signature page to this Agreement.

 

(b)Closing.  The closing of the purchase of the Shares by the Buyers as
contemplated by this Agreement (the “Closing”) shall occur at the offices of
Foley & Lardner



--------------------------------------------------------------------------------

 

LLP, 100 N. Tampa Street, Suite 2700, Tampa, FL 33602 or such other place as the
parties may agree on the date hereof.  

 

(c)Payment of Purchase Price; Delivery of Shares.  The purchase price shall be
paid, and the Shares shall be delivered, pursuant to Section 1.4 of the Exchange
Agreement. At the Closing, (i) each Buyer shall pay its respective purchase
price pursuant to the payment schedule set forth in Section 1.4 of the Exchange
Agreement, consisting of $2.40 per share of Common Stock (the “Purchase Price”)
for the number of shares of Common Stock set forth on such Buyer’s signature
page to this Agreement, to the Company by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions and (ii) the
Company shall issue and cause its transfer agent to deliver to each Buyer one or
more stock certificates evidencing the aggregate number of Shares purchased by
such Buyers hereunder.

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that:

 

(a)Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

 

(b)No Public Sale or Distribution. Such Buyer (i) is acquiring the Shares for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, by making the representations
herein, such Buyer does not agree, or make any representation or warranty, to
hold any of the Shares for any minimum or other specific term and reserves the
right to dispose of the Shares at any time in accordance with or pursuant to a
registration statement or an exemption from registration under the 1933 Act.
Such Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Shares to the public or
otherwise in violation of applicable securities laws.  “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and a
government or any department or agency thereof.

 

(c)Accredited Investor Status.  Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

(d)Reliance on Exemptions.  Such Buyer understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and such Buyer’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Shares.

 

2



--------------------------------------------------------------------------------

 

(e)Information. Such Buyer and its advisors, if any, acknowledge that they have
been furnished with, or provided access to, all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Shares which have been requested by such Buyer, including
access via EDGAR to the Company’s most recent Annual Report on Form 10-K,
Quarterly Reports on Form 10-Q and Current Reports on Form 8-K (collectively,
the “Publicly Available Information”). Such Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of, and receive answers from, the
Company concerning the offer and sale of the Shares and to obtain any additional
information such Buyer has requested which is necessary to verify the accuracy
of the information furnished to such Buyer concerning the Company and the
offering. Such Buyer acknowledges that such Buyer is basing its decision to
invest in the Shares on its own due diligence and, except as specifically set
forth in this Agreement, has not relied upon any representations made by any
Person. Such Buyer understands that its investment in the Shares involves a high
degree of risk. Such Buyer has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Shares.  

 

(f)No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.

 

(g)Transfer or Resale. Such Buyer understands that: (i) the Shares have not been
and are not being registered under the 1933 Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) such Buyer shall have delivered to the
Company (if requested by the Company) an opinion of counsel to such Buyer, in a
form reasonably acceptable to the Company, to the effect that such Shares to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) such Buyer provides the Company with
reasonable assurance that such Shares can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the Shares made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144,
and further, if Rule 144 is not applicable, any resale of the Shares under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Shares under the 1933
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.

 

(h)Validity; Enforcement. The execution and delivery of this Agreement by each
Buyer and the consummation by it of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary action on the
part of such Buyer and no further consent or authorization of such Buyer or its
members (or shareholders) is required.  This Agreement has been duly executed by
such Buyer and, when delivered by such Buyer in accordance with the terms hereof
or thereof, will constitute the legal, valid and binding

3



--------------------------------------------------------------------------------

 

obligations of such Buyer enforceable against such Buyer in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(i)No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.

 

(j)Experience of Such Buyer. Such Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Such Buyer is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

 

(k)General Solicitation. Such Buyer is not purchasing the Shares as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(l)Foreign Corrupt Practices. None of such Buyer or any of its subsidiaries or,
to the knowledge of such Buyer, any director, officer, agent, employee or other
Person acting on behalf of such Buyer or any of its subsidiaries has, in the
course of its actions for, or on behalf of, such Buyer or any of its
subsidiaries or affiliates (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

(m)Money Laundering. Such Buyer and its subsidiaries are in compliance with, and
have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations.

 

 

4



--------------------------------------------------------------------------------

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as disclosed in the Company’s Publicly Available Information, the Company
hereby makes the following representations and warranties to the Buyers.  For
purposes of this Section 3, the phrase “to the knowledge of the Company” or any
phrase of similar import shall be deemed to refer to the actual knowledge the
Company’s Chief Executive Officer or Chief Financial Officer, as well as any
other knowledge that such individual would have possessed had such individual
made reasonable inquiry with respect to the matters in question.

 

(a)Organization and Qualification. Each of the Company and each of its
Subsidiaries (as defined below) are entities duly organized and validly existing
and in good standing under the laws of the jurisdiction in which they are
formed, and have the requisite power and authorization to own their properties
and to carry on their business as now being conducted and as presently proposed
to be conducted. Each of the Company and each of its Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect. “Material Adverse Effect” means any material adverse effect on
(i) the business, properties, assets, liabilities, operations (including results
thereof), or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, (ii) the transactions contemplated hereby or
(iii) the authority or ability of the Company to perform any of its obligations
under this Agreement. “Subsidiaries” means any Person in which the Company,
directly or indirectly, (I) owns a majority of the outstanding capital stock or
holds a majority of equity or similar interest of such Person or (II) controls
or operates all or any material part of the business, operations or
administration of such Person, and each of the foregoing, is individually
referred to herein as a “Subsidiary.”

 

(b)Authorization; Enforcement; Validity. The Company has the requisite power and
authority to enter into and perform its obligations under this Agreement and to
issue the Shares in accordance with the terms hereof. The execution and delivery
of this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by the Company’s
board of directors and (other than the Nasdaq Capital Market authorization of
the additional listing of the shares of Common Stock issuable under this
Agreement, and any other filings as may be required by any state securities
agencies (collectively, the “Required Approvals”)), no further filing, consent
or authorization is required by the Company, its board of directors or its
stockholders or other governing body of the Company. This Agreement has been
duly executed and delivered by the Company and constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.

 

(c)Issuance of Shares. The issuance of the Shares hereunder has been duly
authorized and, upon issuance in accordance with the terms of this Agreement,
will be validly

5



--------------------------------------------------------------------------------

 

issued, fully paid and non-assessable and free from all preemptive or similar
rights, taxes, liens, charges and other encumbrances with respect to the issue
thereof. Subject to the accuracy of the representations and warranties of the
Buyers in this Agreement, the offer and issuance by the Company of the Shares is
exempt from registration under the 1933 Act. Upon receipt of the Shares, each
Buyer will have good and marketable title to the Shares.

 

(d)No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Common
Stock) will not (i) result in a violation of the Certificate of Incorporation
(as defined below) or other organizational documents of the Company or any of
its Subsidiaries, or bylaws, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, (iii) subject to the
Required Approvals, result in a violation of any law, rule, regulation, order,
judgment or decree (including, without limitation, foreign, federal and state
securities laws and regulations and the rules and regulations of the Nasdaq
Capital Market applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected, other than, in the case of clause (ii) above, such conflicts, defaults
or rights that could not reasonably be expected to have a Material Adverse
Effect.

 

(e)Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with (other than
the filing of the Required Approvals), any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under, or contemplated by,
this Agreement in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain at or prior to the applicable Closing have been obtained or effected
on or prior to Closing, and neither the Company nor any of its Subsidiaries are
aware of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings
contemplated by this Agreement.

 

(f)No General Solicitation; No Placement Agent’s Fees. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Shares. Neither the
Company nor any of its Subsidiaries has engaged any placement agent or other
financial agent in connection with the offer or sale of the Shares.

 

(g)No Integrated Offering. None of the Company or its Subsidiaries or, to the
knowledge of the Company, any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Shares under the 1933 Act, whether through integration
with prior offerings or otherwise, or cause this offering of the

6



--------------------------------------------------------------------------------

 

Shares to require approval of stockholders of the Company under any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated for quotation. None of
the Company or its Subsidiaries or, to the knowledge of the Company, any Person
acting on their behalf will take any action or steps that would require
registration of the issuance of any of the Shares under the 1933 Act or cause
the offering of any of the Shares to be integrated with other offerings of
securities of the Company.

 

(h)No Disqualification Events. None of the Company, nor to the knowledge of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering contemplated
hereby, any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power, nor any promoter (as
that term is defined in Rule 405 under the 1933 Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification Event”), except
for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company
has exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.

 

 

 

4.

TRANSFER AGENT INSTRUCTIONS; LEGENDS.

 

(a)Transfer Agent Instructions.  The Company represents and warrants that no
instruction other than the stop transfer instructions to give effect to Section
2(g) hereof, will be given by the Company to its transfer agent with respect to
the Shares, and that the Shares shall otherwise be freely transferable on the
books and records of the Company, as applicable, to the extent provided in this
Agreement.

 

(b)Legends.  Each Buyer understands that the Shares have been issued pursuant to
an exemption from registration or qualification under the 1933 Act and
applicable state securities laws, and except as set forth below, the Shares
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND APPLICABLE STATE SECURITIES LAWS, AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR

7



--------------------------------------------------------------------------------

 

(IF REQUESTED BY THE COMPANY) TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY OR (II) RULE 144 PROMULGATED UNDER THE
SECURITIES ACT.

 

(c)Removal of Legends. Certificates evidencing Shares shall not be required to
contain the legend set forth in Section 4(b) above or any other legend (i)
following a sale of such Shares pursuant to a registration statement covering
the resale of such Shares under the 1933 Act, (ii) following any sale of such
Shares pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company) or (iii) if such legend is not required under applicable requirements
of the 1933 Act (including, without limitation, controlling judicial
interpretations and pronouncements issued by the SEC). If a legend is not
required pursuant to the foregoing, the Company shall use commercially
reasonable efforts following the delivery by a Buyer to the Company or the
transfer agent (with notice to the Company) of a legended certificate
representing such Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, if applicable), together with any other deliveries from such Buyer as
may be required above in this Section 4(c), as directed by such Buyer, either:
(A) provided that the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer Program, credit the aggregate number of shares of
Common Stock to which such Buyer shall be entitled to such Buyer’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (B) if the Company’s transfer agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to such Buyer, a certificate representing such Shares that is
free from all restrictive and other legends, registered in the name of such
Buyer or its designee.

 

5.MISCELLANEOUS.

 

(a)Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall (i) limit, or be deemed to limit,
in any way any right to serve process in any manner permitted by law or (ii)
operate, or shall be deemed to operate, to preclude any Buyer or the Company, as
applicable, from bringing suit or taking other legal action against any Buyer or
the Company, as applicable, in any other jurisdiction to collect on an
obligation to such other party or to enforce a judgment or other court ruling in
favor of

8



--------------------------------------------------------------------------------

 

such party. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(b)Counterparts. This Agreement may be executed in two or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

(c)Headings; Gender.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(d)Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e)Entire Agreement; Amendments. This Agreement and the schedules and exhibits
attached hereto and thereto and the instruments referenced herein and therein
supersede all other prior oral or written agreements between the Buyers, the
Company, their affiliates and Persons acting on their behalf solely with respect
to the matters contained herein and therein, and this Agreement, the schedules
and exhibits attached hereto and thereto and the instruments referenced herein
and therein contain the entire understanding of the parties solely with respect
to the matters covered herein and therein; provided, however, nothing contained
in this Agreement shall (or shall be deemed to) (i) have any effect on any
agreements any Buyer has entered into with, or any instruments any Buyer has
received from, the Company or any of its Subsidiaries prior to the date hereof
with respect to any prior investment made by such Buyer in

9



--------------------------------------------------------------------------------

 

the Company or (ii) waive, alter, modify or amend in any respect any obligations
of the Company or any of its Subsidiaries, or any rights of or benefits to any
Buyer or any other Person, in any agreement entered into prior to the date
hereof between or among the Company and/or any of its Subsidiaries and any
Buyer, or any instruments any Buyer received from the Company and/or any of its
Subsidiaries prior to the date hereof, and all such agreements and instruments
shall continue in full force and effect. Except as specifically set forth herein
or therein, neither the Company nor any Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. For
clarification purposes, the Recitals are part of this Agreement. Provisions of
this Agreement may be amended only with the written consent of the Company and
each Buyer. No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving party.

 

(g)Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email attachment at the email address as set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number or email
attachment at the email address as set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto.

 

(h)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including, as contemplated below, any assignee or transferee of any of the
Shares. The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each of the Buyers (which may be
granted or withheld in such Buyer’s sole discretion). A Buyer may assign some or
all of its rights hereunder in connection with any permitted assignment or
transfer of any of its Shares without the consent of the Company, in which event
such assignee or transferee (as the case may be) shall be deemed to be a Buyer
hereunder with respect to such assigned rights.

 

(i)No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(j)Survival.  The representations, warranties, agreements and covenants shall
survive each Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(k)Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other

10



--------------------------------------------------------------------------------

 

agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(l)Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for stock splits, stock
dividends, stock combinations and other similar transactions that occur with
respect to the Common Stock after the date of this Agreement.

 

[signature pages follow]

 

11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its signature page to this Agreement
to be duly executed as of the date first written above.

 

 

COMPANY:

 

 

 

LM FUNDING AMERICA, INC.

 

 

 

 

By:

/s/ Bruce Rodgers

 

 

Name:  Bruce Rodgers

 

 

Title:  Chief Executive Officer

 

Address and facsimile for notice:

 

 

 

 

Fax:

 

 

(with a copy to):

 

Foley & Lardner LLP

Attn: Curt P. Creely

100 N. Tampa Street, Suite 2700

Tampa, FL 33602

 

 



--------------------------------------------------------------------------------

 

[BUYER SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Buyer: BZ Industrial Limited

 

Signature of Authorized Signatory of Buyer: _/s/ Xueyuan Han

 

Name of Authorized Signatory: Xueyuan Han

 

Title of Authorized Signatory: Authorized Person

 

Email Address of Authorized Signatory:_________________________________________

 

Facsimile Number of Authorized Signatory: ___
___________________________________

 

Address for Notice to Buyer:

 

BZ Industrial Limited

Room 2306, A19 East Third Road North

SOHO Nexus Center, Chaoyang

Beijing, China 100027

Attention: Xueyuan Han

 

 

Address for Delivery of Shares to Buyer (if not same as address for notice):

___ __________________

 

 

 

 

Subscription Amount: $1,250,000 ($2.40 per share of Common Stock)

 

Number of shares of Common Stock Purchased: 520,833

 

EIN Number: ___ ____________________

